    Case 4:21-cr-00048-ALM-CAN Document 28 Filed 04/16/21 Page 1 of 1 PageID #: 79


                                United States District Court
                                        EASTERN DISTRICT OF TEXAS
                                            SHERMAN DIVISION


    UNITED STATES OF AMERICA                           §
                                                       §
                                                       §
    V.                                                 §            Case Number 4:21CR048
    SHANLIN JIN                                        §

                 ORDER GRANTING UNOPPOSED MOTION FOR CONTINUANCE

            The Unopposed Motion for Continuance filed by Defendant (Dkt. #27) is granted.

    The Court, having considered the factors set forth in 18 U.S.C. § 3161, finds as follows:

            1. Defendant's request is made knowingly, intelligently, and voluntarily.

            2. The Government has no objection to a continuance.

            3. The ends of justice served by granting the Defendant's request outweigh the best

    interest of the public and the Defendant in a speedy trial.

            4. The continuance is required to assure the necessary time for counsel to prepare

    effectively for trial, taking into account the exercise of due diligence.

            5. The period of delay due to the motion for continuance is the period from the date of
.
    the motion through the date of the new trial setting, and this is excludable time under the Speedy

    Trial Act.

            Defendant's motion is granted, and this case is RESET for Pretrial Conference on August

    6, 2021, at 10:00 a.m.

          SIGNED this 16th day of April, 2021.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
